Citation Nr: 0415330	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  97-29 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Wayne A. Ehlers, attorney at 
law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO), which denied the veteran's 
claim of entitlement to service connection for asbestosis.  

Procedural history

The veteran had active service from January 1938 to July 
1957.

In November 1996, the RO received the veteran's claim of 
entitlement to service connection for "[a]sbestosis."  In a 
May 1997 rating decision, the RO denied the claim.  The 
veteran disagreed with the May 1997 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in July 1997.  

The veteran presented personal testimony at a RO hearing held 
in January 1998.  A transcript of that hearing is of record.

In a decision dated October 30, 1998, the Board denied 
service connection for asbestosis.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In a memorandum decision dated August 
29, 2000, the Court affirmed the Board's October 1998 
decision with regard to the claim of entitlement to service 
connection for asbestosis.  However, the Court also detected 
"a separate, informal claim for a general lung problem" and 
indicated that the veteran had submitted a proper notice of 
disagreement (NOD) challenging the RO's failure to address 
that claim.  The Court remanded the claim for a "general lung 
disorder . . . for expeditious adjudication."  Judgment was 
entered on September 19, 2000.

As will be discussed in greater detail below, the Veterans 
Claims Assistance Act of 2000 (the VCAA) was enacted on 
November 9, 2000.  Due to the enactment of the VCAA, the 
Court's judgment was recalled on November 15, 2000.  By order 
dated July 16, 2001, the Court vacated the Board's October 
30, 1998 decision and remanded this case for readjudication 
in light of the VCAA.  

In a letter dated October 3, 2001, the Board contacted the 
veteran's attorney, soliciting additional evidence and 
argument.  No response was received.

In May 2002, the Board remanded this case for development 
consistent with the VCAA and for issuance of a statement of 
the case (SOC) on the issue of entitlement to service 
connection for a pulmonary disability other than asbestosis 
which had been identified by the Court.  After the requested 
development was accomplished, the RO issued a supplemental 
statement of the case (SSOC) which continued the previous 
denial of the asbestosis claim.  In February 2004, a SOC was 
sent to the veteran on the issue of entitlement to service 
connection for a pulmonary disability other than asbestosis.  
The veteran was notified by a letter dated February 4, 2004 
that he had 60 days from the date of that letter to perfect 
an appeal by submitting a completed and signed VA Form 9, 
which was enclosed.  A copy of the letter was sent to the 
veteran's attorney.  No response was received.  

Pertinent law and regulations provide that an appeal consists 
of a timely filed notice of disagreement in writing and, 
after a SOC has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2003).  
As a timely substantive appeal was not received, an appeal 
has not been perfected on that issue and the Board will 
address it no further in this decision.  

The issue of entitlement to service connection for asbestosis 
is now back before the Board for adjudication.


FINDINGS OF FACT

1.  The veteran did not respond within one year to a May 7, 
2003 request for information and evidence.

2.  The veteran does not have a diagnosed disorder of 
asbestosis.  

CONCLUSIONS OF LAW

1.  The veteran has abandoned his claim of entitlement to 
service connection for asbestosis and it is dismissed.  
38 C.F.R. § 3.158 (2003).

2.  Asbestosis was not incurred as a result of the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for 
asbestosis, which he contends is related to asbestos exposure 
during service.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's May 2002 
remand, by the language and provisions of the remand itself, 
by the May 1997 rating decision, by the June 1997 SOC, and by 
the May 1998 and February 2004 SSOCs of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran in May 
2003, with a copy to his attorney, which was specifically 
intended to address the requirements of the VCAA, the Board's 
remand and the Court's Order.  Crucially, the veteran was 
informed by means of that letter of what the evidence must 
show to substantiate his claim, of the kind of evidence he 
was required to provide and of the kind of evidence VA would 
attempt to obtain on his behalf.  The letter explained the 
elements necessary to establish entitlement to service 
connection, it explained that VA would obtain government 
records and would make reasonable efforts to help him get 
other relevant evidence, such as private medical records, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  

Also on May 7, 2003, the RO sent the veteran a letter 
requesting specific information with respect to his 
asbestosis claim.  The letter requested information regarding 
the veteran's occupation since discharge, the nature of his 
post service work and possible exposure to asbestos, 
information regarding his military service and whether the 
veteran was ever a tobacco smoker.  

Neither the veteran nor his attorney have responded to either 
May 2003 letter.  The RO therefore sent another letter in 
July 2003, which again notified the veteran of the evidence 
needed and of his responsibility to identify pertinent 
evidence.  The letter specifically requested that the veteran 
respond to the May 7, 2003 letter which requested specific 
information about the veteran's asbestos exposure.  The 
letter was headed by a banner line stating that a reply was 
needed and further notified him that "We must have this 
information in order to properly evaluate your appeal."  As 
of the date of this decision, no response has been received.

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letters each 
requested a response within 30 days, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

A recent decision of the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).  


In the present case, as noted in the Introduction the 
veteran's claim was denied in a rating decision dated in May 
1997, long before the enactment of the VCAA.  After remand 
from the Court, in May 2003 and in July 2003 the RO provided 
the veteran VCAA notice.  Because the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted. Indeed, the 
Court itself had issued a decision as to the veteran's 
asbestosis claim by that time.  Setting aside the fact that 
Pelegrini would require VA to perform an impossible act, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in July 2003 was not given prior to 
the first VA adjudication of the claim, after the notice was 
provided, the case was readjudicated and a SSOC was provided 
to the veteran in February 2004.  Moreover, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim but has failed to do so.  
Therefore, to decide the appeal under these circumstances 
would not prejudice the veteran's claim.  

The Board additionally notes that the fact that the veteran's 
claim was readjudicated by the RO in February 2004, prior to 
the expiration of the one-year period following the May 2003 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

(i.) Service medical records.

The veteran's service medical records have not been 
associated with his claims folder.  These records are 
presumed to have been lost in a 1973 fire at the National 
Personnel Records Center in St. Louis, Missouri.  U.S. Navy 
records indicate that he served aboard numerous vessels as a 
chief boilerman.

The Board notes that the veteran, in a December 1996 
communication to the RO, indicated that he did not have any 
of his service medical records.  The Board is not aware of 
any further avenues which might prove to be fruitful in 
locating such records.  Significantly, the veteran has not 
contended that he had any pulmonary problems during service, 
but rather that such problems began in approximately the mid 
1980's, or about 30 years after he left active duty.  Thus, 
his service medical records, if existent, would be of minimal 
value in deciding this claim.  In any event, as explained 
below in-service asbestos exposure is conceded.

In light of the absence of service medical records, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).  

(ii.) Post-service medical evidence

As discussed above, in response to the Board's May 2002 
remand the veteran was notified of the evidence necessary to 
substantiate his claim.  Letters were sent to the veteran in 
May 2003 and July 2003.  Neither the veteran nor his attorney 
has responded to either letter and no additional evidence has 
been submitted or identified by the veteran since the May 
2002 remand.  The veteran's attorney stated in a November 
2000 letter that he was still representing the veteran and 
that he believed the veteran's physician would supply an 
opinion.  However, no medical opinion has been received or 
identified by the veteran.  That letter represents the last 
contact with VA from either the veteran or his attorney.  

Prior to the Board's remand, the veteran's private physicians 
furnished many reports of treatment, and the veteran has been 
accorded two VA examinations for the purpose of evaluating 
his pulmonary condition.  There is no indication that there 
exists any evidence which has a bearing on this case which 
has not been obtained.  In May 1998, prior to the case being 
sent to the Board, the veteran submitted a VA Form 21-4138 
stating that he had no further evidence to submit. 

In light of the lack of any response from the veteran since 
the Board's remand, the Board can only conclude that he has 
nothing more to submit.  The Court has held that VA's duty to 
assist the veteran in developing the facts and evidence 
pertinent to a veteran's claim is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).

The veteran has specifically contended through his attorney's 
September 1999 brief to the Court that January 1997 and 
February 1998 VA examinations were inadequate.  He 
specifically pointed to alleged failure to consider private 
x-rays taken in July 1996 and showing "pulmonary asbestos," 
and he generally disagreed with the findings of the 
examiners.  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).

The Board finds that the January 1997 and February 1998 
examination reports reflect a familiarity with and discussion 
of the veteran's clinical history and present complaints, as 
well as a personal examination of the veteran.  The February 
1998 examiner stated that the veteran's available medical 
records were reviewed.  The veteran's attorney challenged 
this statement at page (7) of the September 1999 brief as not 
clearly indicating that the x-rays from the veteran's private 
physician were reviewed.  While it is true that not all of 
the private medical records were in the claim file at the 
time of the January 1997 examination, all of the private 
medical records, including the x-ray reports, were present at 
the time of the February 1998 examination.  Thus, they were 
"available."  Moreover, the statement at page (8) of the 
September 1999 brief that the February 1998 VA examination 
does not refer to "any of the private medical records" is 
simply incorrect.  The February 1998 examiner specifically 
mentioned on page (1) of the report, the diagnosis of 
asbestosis by the veteran's private physician.  Thus the 
record clearly shows that the private medical records were 
present in the claim file at the time of the February 1998 
examination; the examiner stated that he reviewed the 
available records, and the examiner clearly referred to the 
findings of the veteran's private physician in his report.  

The Board is satisfied that the examiner adequately analyzed 
the available data in reaching his conclusion.  The Board can 
find nothing to indicate that either examination was cursory 
or that the examiner did not give adequate attention to the 
veteran's complaints or prior findings.  Diagnostic testing 
was performed and was analyzed by the February 1998 examiner 
in support of his conclusion.  That the examiners' findings 
do not support the veteran's complaints is not a reason to 
find the examination inadequate.  Moreover, as persons 
without medical training, the veteran and his attorney are 
not competent to comment on matters requiring medical 
expertise, such as the adequacy of a medical examination.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Accordingly, the Board rejects the veteran's contention and 
the request that another examination be scheduled.  See also 
Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) [VA's . . . . "duty to 
assist" is not a license for a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support a claim].   

In addition to the above, and significantly, the Court, in 
the August 29, 2000 decision of the Chief Judge, obviously 
placed little value on the arguments raised in brief of 
veteran's counsel.  In particular, the Court on pages 2-5 of 
its decision quoted extensively from the examination reports, 
and it showed no inclination whatsoever to accept the 
contentions of veteran's counsel that these reports were 
inadequate or otherwise flawed.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2003).  The veteran and his attorney have been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  The Board notes that although the 
veteran requested a BVA hearing in his July 1997 substantive 
appeal (VA Form 9), he specifically withdrew his request in 
an October 1997 letter, signed by him.  At that time, the 
veteran requested an RO hearing instead, which was held in 
January 1998.  A transcript is of record.

Accordingly, the Board will proceed to a decision.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).



Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, VA has 
issued a circular on asbestos-related diseases. DVB Circular 
21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular) provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular have been included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  
The Court has held that VA must analyze an appellant's claim 
to entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative 
protocols under these guidelines.  Ennis v. Brown, 4 Vet. 
App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

VA Manual M-21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate) are 
also associated with asbestos exposure.  Thus persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer. M21-1, Part VI, para 7.21(a).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  It is noted that an asbestos-
related disease can develop from brief exposure to asbestos 
or as a bystander. 

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc. High 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers. This is 
significant considering that, during World War II, several 
million people employed in U.S. shipyards and U.S. Navy 
veterans were exposed to asbestos since it was used 
extensively in military ship construction. Many of these 
people have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of the disease. Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) concluded that M21-1, 
Part VI, § 7.68(b)(2) does not create a presumption of 
exposure to asbestos for any class of veterans.  Rather, M21- 
1 suggests that asbestos exposure is a fact to be determined 
from the evidence.  See Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  Medical-nexus evidence is required in 
claims for asbestos related disease related to alleged 
asbestos exposure in service.  VA O.G.C. Prec. Op. No. 04-00.  
VA General Counsel opinions are binding on the Board.  See 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2003).

Abandoned claims

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2003).

Factual background

The veteran filed an initial claim of entitlement to service 
connection for asbestosis in November 1996.  Attached to the 
claim was a July 1996 report of G.D.L., M.D., a specialist in 
pulmonary diseases.  Dr. G.D.L. reported that the veteran 
complained of a chronic cough productive of white phlegm.  
The veteran gave a history of exposure to asbestos in boiler 
rooms of Navy ships during his over 18 years of service.  A 
chest x-ray revealed mild fibrotic changes in his mid to 
lower lung fields, bilaterally.  Dr. G.D.L. concluded that 
the veteran "has pulmonary asbestos.  He remains at 
increased risk for the development of an asbestos related 
malignancy or progressive pulmonary dysfunction due to 
asbestosis."

Extensive private medical treatment records from 1993 to 1996 
have been associated with the veteran's claims folder.  A 
treatment report of F.M.L., M.D. dated in October 1996 stated 
that the veteran "has asbestosis which we are following."  
There is no other mention of asbestosis in these private 
medical records.  X-rays, including one in October 1996, were 
normal.

A VA physical examination of the veteran was completed in 
January 1997.  The veteran's description of his history and 
current symptoms was consistent with that described above.  
He reported shortness of breath starting approximately 10 
years earlier.  He stated that a private physician had told 
him in 1996 that he had an asbestosis problem in his lung.  
Chest x-rays revealed no infiltrate; no acute disease was 
present.  The diagnosis was history of asbestos exposure.

During a personal hearing in January 1998, the veteran 
described how he was exposed to asbestos working in boiler 
rooms aboard Navy ships for many years.  After service, he 
worked for the United States Postal Service for 23 years; he 
did not believe that he was exposed to asbestos during that 
time.  He stated that his breathing problems began 
approximately ten years earlier (i.e. approximately in the 
mid 1980's).

Another VA physical examination was completed in February 
1998.  The veteran gave a history consistent with that 
described above.  Pulmonary function testing revealed 
moderate restrictive disease.  A chest CT scan was reviewed 
by two radiologists, who stated that the scan was "without 
any evidence of findings that would be typical of 
asbestosis."  The examining physician gave as diagnoses (1) 
history of asbestos exposure and (2) moderate restrictive 
pulmonary disease.

In response to the Court's July 2001 Order and the Board's 
May 2002 remand, the RO sent the veteran a letter on May 7, 
2003, requesting that the veteran provide information 
concerning his occupation since discharge from active duty, 
whether any post-service jobs involved exposure to insulation 
or asbestos, the names of ships on which he served in 
service, his job classification in service and a summary of 
his duties, and whether he has ever smoked.  The RO requested 
that the information be provided within 30 days.  In July 
2003, the veteran was again reminded that the RO must have 
the information requested in the May 7, 2003 letter.  No 
response was received from the veteran.

Analysis 

The Board has the fundamental authority to decide a claim in 
the alternative.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  For reasons 
which will be explained immediately below, the Board believes 
that the veteran has abandoned his claim, and will dispose of 
the case in that manner.  In the alternative, the Board will 
also provide a decision on the merits of the claim.

Abandoned claim

In light of the above factual background, and for reasons 
which will be explained in detail below, the Board finds that 
the veteran has abandoned his claim within the meaning of 38 
C.F.R. § 3.158 (2003).

The veteran, and his attorney as well, have not been heard 
from for over three years, despite repeated efforts of the RO 
to obtain information from them.  It is now well established 
that it is the claimant's responsibility to keep VA advised 
of his whereabouts.  See Hyson v. Derwinski, 5 Vet. App. 262, 
265 (1993).  The record in this case reveals that the RO sent 
a request for specific information and evidence to the 
veteran at his latest address of record; the veteran failed 
to respond.  The RO made a subsequent attempt to obtain the 
information.  The veteran again failed to respond.  It is 
clear that he has not provided any adequate reason or good 
cause for his inaction.

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claim, but he has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  There is no correspondence or 
report of contact from the veteran of record which would 
explain the lack of response to the RO's requests.  The 
veteran has therefore plainly ignored VA's request for 
evidence and/or has not advised VA of his whereabouts.  See 
Hyson at 265, in which the Court stated: "[i]n the normal 
course of events, it is the burden of the veteran to keep the 
VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of the VA to turn up heaven and 
earth to find him."

The facts in this case are clear.  The veteran failed to 
respond to a May 7, 2003 request for information from the RO.  
No adequate reason or good cause for his failure to respond 
has been demonstrated.  Where evidence requested in 
connection with an original claim, a claim for increase, a 
claim to reopen, or for the purpose of determining continuing 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  38 
C.F.R. § 3.158 (2003).  

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's abandonment of his claim based upon his 
failure to respond to a request for additional evidence could 
not be waived or set aside on grounds of alleged ignorance of 
regulatory requirements.  The Court in Morris noted that the 
United States Supreme Court has held that everyone dealing 
with the Government was charged with knowledge of Federal 
statutes and lawfully promulgated agency regulations, citing 
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  The 
Court found that even though the veteran may have been 
ignorant of the abandonment provisions of 38 C.F.R. § 
3.158(a), he was necessarily charged with knowledge of the 
regulation.  Here, in light of the Board's remand the veteran 
was plainly on notice of the necessity of submitting to 
further inquiry.

In summary, because the veteran has failed, without adequate 
reason or good cause, to provide evidence necessary to 
adjudicate his claim within one year of the request, his 
claim is deemed abandoned.

The Board acknowledges that to decide the present appeal on 
the basis of abandonment amounts to a different legal basis 
than was used by the RO.  In the February 2004 SSOC, although 
the RO discussed the fact that the veteran failed to respond 
to a request for information and evidence, it denied the 
veteran's claim on the merits rather than as being abandoned.  
When the Board addresses in its decision a question that has 
not been addressed by the RO it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board concludes that the 
veteran has been accorded ample opportunity to fully present 
his claim.  As has been described above, he has been provided 
with ample notice from the RO and the Board, and indeed from 
the Court.  In particular, he was put on notice by the 
February 2004 SSOC that his claim had been denied and that 
his failure to respond to a request for evidence was a 
contributing factor, in that evidence necessary to support 
his claim could not be obtained.  Moreover, the veteran has 
been represented in this matter by an attorney.  Given the 
extensive notice that has been provided to the veteran with 
respect to the information needed by VA and the time limits 
for providing such information, the Board can find no 
prejudice to the veteran in deciding this appeal on the basis 
of abandonment of the claim.

Decision on the merits

As discussed above, the Board will alternatively decide the 
claim on the merits.

The procedural history of this case has been set forth in the 
Introduction above.  
As noted therein, in 2000 the Court affirmed the Board's 
pervious denial of the veteran's asbestosis claim.  
Subsequently, the affirmace was recalled by the Court due to 
the enactment of the VCAA.  The Board has discussed the 
application of the VCAA in some detail above.  

It is now well-settled law that a remand by the Court is not 
merely for the purpose of rewriting an opinion so that it 
will superficially comply with the requirements to provide a 
comprehensive statement of the reasons or bases for its 
decision.  See Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991).  The Board's analysis has been undertaken with that 
directive in mind.  The Board observes, however, that the 
Court obviously found nothing wrong with the substance of the 
Board's previous decision as to the asbestosis claim, which 
it affirmed.  As explained above, nothing of substance has 
been added to the file since its return from the Court, in 
large measure because the veteran and his counsel have not 
responded to inquiries from VA.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

As indicated above, the Board has no reason to doubt the 
veteran's testimony to the effect that he was exposed to 
asbestos during service.  There is no evidence of record to 
refute his statements to that effect.  The second Hickson 
element is therefore conceded.  The questions left to be 
answered are therefore whether the veteran currently has 
asbestosis and if so, whether it is medically related to such 
exposure.

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 143-4 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

With respect to the existence of a present disability, the 
evidence of record has been carefully evaluated by the Board.  
Evidence in favor of the claim consists of that portion of 
Dr. G.D.L.'s July 1996 report which stated that x-rays showed 
the veteran had fibrotic changes of the lungs and concluded 
that the veteran "has pulmonary asbestos".  Also in favor 
of the veteran is Dr. F.M.L.'s October 1996 statement that 
the veteran "has asbestosis which we are following."

Evidence against the claim includes numerous private and VA 
x-rays and a February 1998 VA CT scan, none of which 
identified asbestosis.  In addition, a VA physician evaluated 
the veteran in January 1997 and in February 1998 and did not 
find asbestosis.  

Moreover, although Dr. G.D.L.'s July 1996 report was 
indicative of asbestos exposure, Dr. G.D.L. did not in fact 
identify a disease entity, asbestosis; rather, he found 
asbestos in the lungs and stated only that the veteran 
"remains at increased risk for the development of . . . 
progressive pulmonary dysfunction due to asbestosis."  The 
Board interprets this statement to mean that Dr. G.D.L. did 
not find that the veteran has asbestosis, just that he was at 
a higher risk to develop asbestosis in the future.  Also 
working against the veteran's claim is that, although in 
October 1996 Dr. F.M.L. referred to the veteran being 
followed for asbestosis, there is no other reference to 
asbestosis in Dr. F.M.L.'s other reports, before or after 
October 1996.

The veteran's attorney at page (9) of his September 1999 
brief stated that, "it may be a safe assumption that [the 
veteran] informed his primary physician, Dr. [F.M.L.], that 
he had been examined by a pulmonary disease expert, Dr. 
[G.D.L.], and [that] subsequently Dr. [G.D.L.]'s medical 
records were reviewed by Dr. [F.M.L.]."  However, Dr. 
F.M.L.'s reports contain no reference to Dr. G.D.L.'s 
findings.  Indeed, his statement that the veteran had 
asbestosis made no reference to any supportive diagnosis or 
clinical testing, either from his own prior findings or from 
those of Dr. G.D.L.  The Board cannot conclude, as the 
veteran's attorney suggests, that Dr. F.M.L. based his 
conclusion on specific evidence in the absence of any 
identification and discussion of that evidence in the record.  
And, as will be discussed in more detail below, this lack of 
support works against the veteran's claim.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1995) [a medical opinion is 
inadequate when it is unsupported by clinical evidence].  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge 
and skill in analyzing the data, and the medical 
conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators . . . .

Guerrieri, 4 Vet. App. at 470-71.  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  

After weighing the evidence, the Board has concluded that the 
preponderance of the evidence supports the proposition that 
the veteran does not currently have asbestosis.  The Board 
bases this conclusion on the numerous negative x-ray and CT 
reports.  A single July 1996 report identified asbestos 
fibers in the veteran's lungs, but significantly, it did not 
identify asbestosis as such.  The Board has placed great 
weight on the February 1998 CT scan, which was reviewed by 
two physicians and which was utterly negative of findings 
consistent with asbestosis.

The Board also believes that the greater portion of the 
relevant medical evidence [including a VA physician's two 
reports, in January 1997 and in February 1998, each of which 
concluded that the veteran had a history of asbestos exposure 
but did not currently have asbestosis, plus Dr. G.D.L.'s July 
1996 report, which also did not identify asbestosis] 
outweighs the one isolated and unexplained reference to 
asbestosis by Dr. F.M.L. in October 1996.  The Board further 
observes that Dr. F.M.L.'s statement that the veteran had 
asbestosis was not supported by x-rays taken that very month, 
and there is no other reference to asbestosis in any of Dr. 
F.M.L.'s other treatment reports pertaining to the veteran.  

The Board observes in passing that the August 2000 Court 
decision stated, based on precisely the same evidence 
discussed above, "the Court concludes that there is a 
plausible basis for the Board's denial of this claim."  [See 
August 29, 2000 Court decision, page 5.]  No additional 
medical evidence has been added to the record since that 
time.

In summary, for reasons stated immediately above the Board 
finds that a preponderance of the evidence is against the 
veteran's claim as to the existence of asbestosis.  Since the 
evidence does not establish a current diagnosis of 
asbestosis, the Board finds that the first Hickson element is 
not met.  

With respect to the third Hickson element, medical nexus, the 
Board can identify no competent medical opinion which 
purports to relate a diagnosis of asbestos to the veteran's 
military service.  The October 1996 diagnosis of asbestosis 
(which the Board has found not to be persuasive) does not 
contain an opinion as to the etiology of the disease, but 
simply mentions it as a condition that is being followed.  
The July 1996 report of Dr. G.D.L. does refer to the 
veteran's account of being exposed to asbestos in service.  
Such exposure has been conceded.  However, as discussed 
above, that report does not contain a diagnosis of 
asbestosis.  Therefore, no etiological relationship to 
asbestosis could be offered, and none is purported.  Dr. 
G.D.L. does appear to relate an increased risk for 
development of asbestos related malignancy or progressive 
pulmonary dysfunction due to asbestosis to the veteran's in-
service asbestos exposure; however, there is a clear 
implication from this statement, as supported in the stated 
diagnosis, that such dysfunction is not currently found.  

The primary evidence in support of the veteran's claim comes 
from his own contentions.  The Board has no reason to doubt 
the veteran's his sincerity.  However, it is now well 
established that although he is competent to report on his 
symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu, 
2 Vet. App. at 494-5.  The veteran has been accorded ample 
opportunity, spanning years, to provide a medical nexus 
statement; he has not done so.  

As the record contains no competent medical evidence relating 
a diagnosis of asbestosis to the veteran's military service, 
the Board finds that the third Hickson element is not met.

The Board has considered whether the DVB Circular provides 
any assistance to the veteran in substantiating his claim.  
However, those provisions deal principally with determining 
whether asbestos exposure has occurred.  As stated above, in 
this case, asbestos exposure has been conceded.  The DVB 
Circular does not establish a presumption of service 
connection with respect to asbestos exposed veterans; medical 
nexus evidence is therefore required in claims for asbestos 
related disease related to alleged asbestos exposure in 
service.  VA O.G.C. Prec. Op. No. 04-00.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2003).  Thus, although the 
Board has considered the provisions of the DVB Circular, and 
the RO has made attempts to develop the case in accordance 
with its provisions, the DVB Circular does not assist in 
establishing a current diagnosis of asbestosis or a medical 
nexus, the elements which are lacking in this case.  

In reaching its conclusion, the Board acknowledges the 
contention of the veteran, as stated in his attorney's 
September 1999 brief to the Court, that under 38 U.S.C.A. 
§ 5107(b), all doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
That was a fair statement of the law.  However, because the 
Board has determined that a preponderance of the evidence is 
against the veteran's present claim, that doctrine is not for 
application in this case.  See Gilbert, 1 Vet. App. at 55.  
The Court, too, in August 2000, based on the same evidentiary 
record and with consideration of the veteran's brief, 
obviously did not believe that the evidence was in equipoise 
so as to warrant the application of the benefit of the doubt 
rule.    

In summary, for the reasons and bases stated above, the Board 
alternatively denies the veteran's claim of entitlement to 
service connection for asbestosis on the merits.

As discussed above, in its August 2000 decision the Court 
perceived an unacted-upon claim of entitlement to service 
connection for a pulmonary disease other than asbestosis; as 
explained above, the veteran was afforded the opportunity to 
perfect an appeal on that issue, and he failed to take the 
steps necessary to do so.


ORDER

Service connection for asbestosis is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

